Citation Nr: 1014259	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability rating for 
partial left hemilaryngectomy, residual of squamous cell 
carcinoma of the larynx from 100 percent to 10 percent 
effective October 1, 2003, was proper.

2.  Entitlement to a rating in excess of 10 percent for 
partial left hemilaryngectomy, residual of squamous cell 
carcinoma of the larynx, from October 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in a June 2002 rating decision, the RO 
originally granted service connection for squamous cell 
carcinoma of the larynx and assigned a 100 percent rating 
from May 2, 2002.  In February 2003, the RO proposed to 
reduce the disability rating to non-compensable.  In a March 
2003 letter, the Veteran indicated that he did not agree with 
that action; however, since the action had not been taken, 
that correspondence was not a Notice of Disagreement (NOD).  
In July 2003, the RO reduced the disability rating to non-
compensable effective October 1, 2003.  The Veteran submitted 
an NOD to that decision.  The RO thereafter increased the 
disability rating to 10 percent.  See April 2004 rating 
decision.  The Veteran perfected an appeal to all actions.  
The Board notes that that the Veteran disagrees with the 
reduction to 10 percent and wants a rating in excess of 10 
percent.  

The case was remanded to the RO for additional development in 
January 2007 and November 2007.  The Board issued a decision 
in September 2008, denying both issues, and the Veteran filed 
a timely notice of appeal.  In November 2009, in response to 
a Joint Motion for Remand, the United States Court of Appeals 
for Veterans Claims remanded the appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.

REMAND

In the Joint Motion for Remand (JMR), the parties instructed 
the Board to address all favorable evidence, and in 
particular, a January 2007 addendum to a January 2007 Ear, 
Nose, Throat (ENT) clinic visit.  But because some documents 
are missing from the Veteran's claims folder, the Board can 
not comply with the JMR without further development.  

The January 2007 ENT addendum report described a CT report of 
January 2007 as showing that there was thickening and 
irregularity of the right vocal cord anterior commissure, and 
anterior left cord.  There was apparently a finding in the CT 
report that recurrent neoplasm was not excluded and a 
positron-emission tomography (PET) scan might be helpful for 
further evaluation.  However, a post-January 2007 PET scan is 
not in the claims folder.  In fact, there is only one 
treatment record after that January 2007 addendum in the 
Veteran's claims folder, which is dated in March 2007.  It 
does not mention a PET scan.  It is not clear from the record 
whether the recommended PET scan subsequent to January 2007 
was ever conducted.  

Moreover, the March 2008 VA compensation and pension (C&P) 
examination report discusses an ENT clinic visit on 
February 7, 2008, and a computed tomography (CT) scan of 
March 2008, neither of which are included in the Veteran's 
claims folder.  Indeed, the most recent treatment records in 
the claims folder date from March 2007, more than three years 
ago.  

There are other VA treatment records that do not appear in 
the claims folder.  The January 2003 C&P examination report 
notes that the Veteran had monthly ENT follow-up visits 
following his surgery.  Yet, the only follow-up treatment 
record that appears in the claims folder before the 
January 2003 C&P examination is a May 2002 record.  
Diagnostic Code 6819 provides that a 100 percent rating is 
assigned for a malignant neoplasm of any specified part of 
the respiratory system (exclusive of skin growths).  
38 C.F.R. § 4.97.  That 100 percent rating shall continue 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the disability is to be rated on residuals.  
38 C.F.R. § 4.97, Note following Diagnostic Code (DC) 6819.  
In determining whether all post-operative procedures had been 
completed as of October 1, 2003, the effective date of the 
RO's reduction of the Veteran's 100 percent rating, the Board 
needs the post-operative treatment records for the Veteran 
associated with the claims folder.  

Moreover, the treatment records right after the January 2003 
C&P examination are not complete.  For example, there is an 
April 2003 treatment record that notes that since the 
Veteran's visit two months earlier, the Veteran's heartburn 
has been really bothering him.  Yet, no February 2003 
treatment record is in the Veteran's claims folder.  As a 
result, it is not possible to determine whether the 
January 2003 C&P examination is consistent with the other 
medical reports on the Veteran's condition.  

In addition, in a January 2004 general surgical consultation, 
the Veteran had post-surgical symptoms of heartburn, 
aspirations, belching up acid, weight loss, and difficulty 
swallowing.  The surgeon suspected that gastroesophageal 
reflux (GERD) was a major portion of his symptoms but that 
the symptoms were not sufficient to warrant surgical 
treatment.  He recommended that the Veteran undergo 24 hour 
pH probe monitoring at the Keesler Medical Center.  The 
surgeon noted that he would submit the fee-based consultation 
so that the study could be done.  The record does not show 
whether that study was conducted.  It is possible such a fee-
based record is contained in VISTA but was not printed for 
the claims folder.  The RO should determine whether the 
report is in VISTA and if so, print it and associate it with 
the claims folder; if not, the Veteran should be contacted 
and asked whether he underwent the pH probe monitoring at 
Keesler Medical Center (or another facility), and if so, the 
report should be obtained and associated with the claims 
folder.  

As a result of not having all of the VA records to review, 
the Board finds that it is not possible to tell whether the 
January 2007 CT report described in the C&P examination 
report indicates an increase in the Veteran's condition or an 
acute finding that does not indicate a change in the 
Veteran's condition.  Since VA medical treatment records are 
deemed to be within the control of VA, they may be 
determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  And especially since records not contained in 
the claims folder were relied upon by the March 2008 C&P 
examiner, a remand is necessary for the purpose of obtaining 
such records and associating them with the claims folder.  

The Board also finds that additional medical evidence is 
needed.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2009).  In April 2003, the Veteran 
began complaining of heartburn symptoms.  By May 2003, he had 
been diagnosed with laryngopharyngeal reflux with chronic 
laryngitis.  At his January 2004 surgical consultation, the 
surgeon noted that the Veteran also had difficulty with 
breathing, speaking, and swallowing.  The surgeon suspected 
gastroesophageal reflux and ordered another test (discussed 
above).  He pointed out that prior to the surgery for the 
cancer, the Veteran had not had those GERD symptoms.  Yet, no 
examiner has clearly stated whether those symptoms of GERD or 
laryngopharyngeal reflux with chronic laryngitis are 
residuals of the Veteran's service-connected hemilaryngectomy 
disability.  In a paragraph that described residuals of the 
Veteran's service-connected disability, the March 2008 C&P 
examiner referred to a treatment record that apparently 
listed GERD as part of the Veteran's medical history, but it 
is not clear whether the examiner was making such a finding.  
In addition, although the examiner had been asked to conduct 
laryngoscope studies, no such studies were reported.  

Moreover, the March 2008 examiner diagnosed the Veteran with 
mild COPD and stated that this is most likely due to smoking.  
The examiner noted that the Veteran smoked 1 pack per day for 
50 years.  That was all the rationale provided.  The examiner 
said nothing about why the shortness of breath, which appears 
to have arisen for the first time after the surgery, would 
not be considered a residual of the hemilaryngectomy.  Nor 
did the examiner provide an opinion as to the extent to which 
the pulmonary function tests reflected residuals of the 
hemilaryngectomy.  Some additional explanation would be 
helpful.  
  
The claims folder contains evidence that in August 2004, the 
Veteran was diagnosed with leukoplakia of the right true 
vocal cord.  But no examiner has addressed whether that is a 
residual of the partial left hemilaryngectomy disability.  

After all of the medical treatment records have been 
associated with the claims folder, the RO/AMC should schedule 
an appropriate examination(s) to describe the current status 
of the Veteran's hemilaryngectomy disability and to identify 
all residuals of the hemilaryngectomy, and in particular, to 
clarify whether the leukoplakia of the right true vocal cord 
and/or whether symptoms of the Veteran's GERD and/or 
laryngopharyngeal reflux with chronic laryngitis are such 
residuals.  

The Veteran also asserts that he is entitled to a rating for 
his scar.  The March 2008 examiner made some findings about 
the Veteran's scars, but did not address whether the scars 
were painful on examination, which would warrant a 10 percent 
rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  Thus, 
an examination is necessary to make that determination.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Determine whether an electronic copy 
of a fee-basis 24-hour pH probe monitoring 
report from Keesler Medical Center (or 
another facility) ordered in January 2004 
is available in VISTA.  If so, associate a 
copy of that report with the Veteran's 
claims folder.  If the report is not in 
VISTA or otherwise available in VA 
records, contact the Veteran to determine 
whether he had such a study done after his 
January 2004 general surgical consultation 
and ask him either to produce the report 
or provide VA with the information 
necessary to obtain a copy of the report.  
Make arrangements to obtain it and 
associate it with the Veteran's claims 
folder. 

2.  Make arrangements to obtain all VA 
treatment records for GERD, 
laryngopharyngeal reflux with chronic 
laryngitis, respiratory system complaints, 
or scar complaints since the May 2002 
hemilaryngectomy that are not already in 
the claims folder-including, the monthly 
ENT visits from May 2002 to April 2003; 
any post-January 2007 PET scan; and all 
treatment records for GERD, 
laryngopharyngeal reflux with chronic 
laryngitis, respiratory system complaints, 
and scar complaints dating from 
March 2007-and associate those records 
with the Veteran's claims folder.  

3.  Make arrangements for the Veteran to 
have an appropriate otolaryngology, 
pulmonary, and GERD examinations to 
determine both the current condition of 
his disability of partial left 
hemilaryngectomy, residual of squamous 
cell carcinoma of the larynx 
(hemilaryngectomy disability) and to 
identify all residuals of that 
hemilaryngectomy disability. 

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  If 
a laryngoscope study or pulmonary function 
tests are not performed, the examiner 
should explain, with complete rationale, 
why the test(s) was not conducted.  

The examination report(s) must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Describe the current condition of the 
Veteran's disability of partial left 
hemilaryngectomy, residual of squamous 
cell carcinoma of the larynx.  

(b) Identify each residual of the 
Veteran's disability of partial left 
hemilaryngectomy, residual of squamous 
cell carcinoma of the larynx.  In 
responding, please specifically address 
whether the following are residuals of the 
Veteran's service-connected 
hemilaryngectomy disability:  (i) GERD; 
(ii) laryngopharyngeal reflux with chronic 
laryngitis; and (iii) the leukoplakia of 
the right true vocal cord diagnosed in 
August 2004.  

(c) Provide an opinion as to whether it is 
at least as likely as not that any 
currently identified respiratory 
impairment is related to the service-
connected partial left hemilaryngectomy.  
The examiner should note that although the 
March 2008 examiner stated that it was 
most likely that the Veteran's mild COPD 
was due to smoking, the examiner provided 
no rationale except for one sentence that 
the Veteran smoked 1 pack per day for 50 
years.  That rationale did not address at 
all whether, or to what extent, any of the 
Veteran's COPD is a residual of his 
partial left hemilaryngectomy.  Thus, a 
more complete explanation is necessary to 
assist the Board in determining the proper 
disability rating to be assigned.  

(d) If any opinion requested is not 
possible, state that and provide a 
complete rationale as to why it is not 
possible.  

4.  Make arrangements for the Veteran to 
have a scar examination for the purpose of 
determining the current condition of his 
scars related to his squamous cell 
carcinoma of the larynx, including from 
the partial left hemilaryngectomy and from 
any biopsies or tests that would have 
resulted in scars, and include an opinion 
as to whether the scars are painful upon 
examination. 

5.  The RO/AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner(s) has responded to all questions 
posed.  If not, the report(s) must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (2009).

6.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case that 
includes a discussion whether an extra-
schedular rating is appropriate.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


